 1   Jaime A. Bartlett (SBN 251825)
     jbartlett@sidley.com
 2   Nicole M. Ryan (SBN 175980)
     Nicole.ryan@sidley.com
 3   SIDLEY AUSTIN LLP
     555 California Street, Suite 2000
 4   San Francisco, CA 94104
     Telephone: (415) 772 1200
 5   Facsimile: (415) 772 7400

 6   Attorneys for Defendant
     Stewart Title Guaranty Company
 7

 8                                     UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10     TIFFANY NICHOLS, Individually and On                 )   Case No. 2:15-CV-00977-TLN-AC
       Behalf of All Others Similarly Situated and in       )
11     the Interest of the General Public of the State of   )   Assigned to: Hon. Troy L. Nunley
       California,                                          )
12                                                          )   ORDER OF DISMISSAL
                      Plaintiffs,                           )
13                                                          )
       vs.                                                  )   First Amended Complaint Filed
14                                                          )   February 26, 2016
       STEWART TITLE OF PLACER, a California                )
15     corporation, STEWART TITLE GUARANTY                  )
       COMPANY, a Texas corporation, RACHEL                 )
16     SIDERS, LEAH ISOM, THEO ADAMS, U.S.                  )
       BANK, N.A., a North Dakota corporation,              )
17     FIRST AMERICAN FINANCIAL CORP., a                    )
       California corporation, and Does 1-50                )
18     inclusive,                                           )
                                                            )
19                    Defendants.                           )
                                                            )
20
             Having reviewed the Parties’ Stipulation of Dismissal filed concurrently in this action,
21
     pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, IT IS HEREBY
22
     ORDERED, ADJUDGED, AND DECREED THAT :
23

24
             1.      All of Plaintiff Nichols’ causes of action with respect to Stewart Title Guaranty
25
                     Company are dismissed with prejudice, with each side to bear their own attorney’s
26
                     fees and costs.
27

28


                               ORDER RE DISMISSAL CASE NO. 2:15-CV-00977-TLN-AC
 1         IT IS SO ORDERED.

 2

 3   Dated: October 26, 2018                         ________________________________
                                                     HONORABLE TROY L. NUNLEY
 4                                                   U.S. DISTRICT COURT JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 2
                           ORDER RE DISMISSAL CASE NO. 2:15-CV-00977-TLN-AC
